Case 2:19-cv-00080-LGW-BWC Document 33 Filed 09/02/20 Page 1 of 2



                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                                By casbell at 4:17 pm, Sep 02, 2020
Case 2:19-cv-00080-LGW-BWC Document 33 Filed 09/02/20 Page 2 of 2
